EXHIBIT 10.12

 

SECURED PROMISSORY NOTE

 

 

$150,000

 

San Diego, California

 

 

February 26, 2002

 

FOR VALUE RECEIVED, Ari Bisimis, an individual (“Borrower”), hereby promises to
pay MacroPore, Inc., a Delaware corporation (“MacroPore”), or order, at 6740 Top
Gun Street, San Diego, California 92121, or at such other address as the holder
of this Promissory Note (“Note”) may specify in writing, the principal sum of
One Hundred Fifty Thousand Dollars ($150,000) plus interest in the manner and
upon the terms and conditions set forth below.  The proceeds of this Note may be
used solely for the purpose of acquiring shares of MacroPore’s common stock from
certain of its major stockholders.

 

1.                                       Rate of Interest.  Interest shall
accrue from the date hereof on the principal balance of this Note at a per annum
rate equal to the prime rate available from Wells Fargo Bank as of the date
hereof plus one percent (1%).  The interest rate for the first year after the
date of this Note shall be 5.75% per annum.  The interest rate shall remain
fixed for the term of one year and shall be adjusted according to the prime rate
available on each anniversary hereof.  Interest charged on this Note shall be
computed on the basis of a three hundred sixty (360) day year for actual days
elapsed.

 

2.                                       Due Date.  The entire unpaid balance of
principal and interest under this Note shall be due and payable in full on the
third anniversary of the date hereof, February 25, 2005, (the “Maturity Date”).

 

3.                                       Mandatory Prepayment.  In the event
Borrower sells, transfers or otherwise disposes of any or all of the common
stock of MacroPore purchased by Borrower with the funds provided by this Note,
Borrower shall prepay this Note by the amount of one hundred percent (100%) of
the proceeds received by Borrower from any such disposition of the MacroPore
common stock less any costs associated with such disposition, including payment
of taxes by Borrower.  Such prepayment shall be due within five (5) business
days of receipt of the proceeds from such disposition.  Borrower shall remain
liable to MacroPore for any amounts outstanding under this Note after
application of such net proceeds.

 

4.                                       Voluntary Prepayment.  Voluntary
prepayments of the principal balance of this Note, without premium or penalty of
any nature, shall be permitted at any time; provided that each such prepayment
shall be accompanied by all accrued and unpaid interest on the amount being
prepaid.  Amounts repaid or prepaid with respect to this Note may not be
reborrowed.  MacroPore shall tender this Note to the Borrower subject to payment
in full to MacroPore by the Borrower of all outstanding principal, interest, and
all other sums due hereunder.  This Note shall thereupon be terminated in full.

 

5.                                       Holder’s Right of Acceleration.  Upon
the occurrence of the following, the holder of this Note may, at its election
and upon written notice to the undersigned (which notice shall

 

1

--------------------------------------------------------------------------------


 

not be waivable by the undersigned), declare the entire balance hereof
(including, but not limited to, all principal and interest) immediately due and
payable:

 

(a)                                  the termination of the Borrower’s
employment or service with MacroPore,

 

(b)                                 the failure to pay the mandatory prepayment
when, and if, due,

 

(c)                                  the undersigned’s initiation of voluntary
bankruptcy proceedings,

 

(d)                                 the initiation of involuntary bankruptcy
proceedings against the undersigned which the undersigned approves, consents to
or acquiesces in, or which are not dismissed within 45 days after the filing of
the bankruptcy petition,

 

(e)                                  a material breach of any of the covenants
of that certain Pledge Agreement executed in conjunction with this Promissory
Note that is not cured within 30 days after written notice of such breach is
given to the undersigned, or

 

(f)                                    the use of the proceeds of this Note for
any purpose other than acquiring shares of MacroPore’s common stock from certain
of its major stockholders.

 

6.                                       Security for this Note.  This Note is a
full-recourse Note originally secured by a pledge of the common stock of
MacroPore purchased by Borrower with the proceeds of the Note and owned by the
Borrower, as further described in the Pledge Agreement dated of even date
herewith, which is on file with the Secretary of MacroPore.  The Note is subject
to all of the terms and conditions of the Pledge Agreement.

 

7.                                       General Provisions.

 

(a)                                  If this Note is not paid when due, Borrower
further promises to pay all costs of collection, foreclosure fees, and
reasonable attorneys’ fees incurred by MacroPore, whether or not suit is filed
hereon.

 

(b)                                 Borrower hereby consents to any and all
renewals, replacements, and/or extensions (none of which MacroPore is obligated
to grant to Borrower) of time for payment of this Note before, at, or after
maturity.

 

(c)                                  Presentment for payment, demand, notice of
dishonor, protest, and notice of protest are hereby expressly waived.

 

(d)                                 Any waiver of any rights under this Note or
under any other agreement, instrument, or paper signed by Borrower is neither
valid nor effective unless made in writing and signed by the holder of this
Note.

 

(e)                                  No delay or omission on the part of the
holder of this Note in exercising any right shall operate as a waiver thereof or
of any other right.

 

(f)                                    A waiver by the holder of this Note upon
any one occasion shall not be construed as a bar or waiver of any right or
remedy on any future occasion.

 

2

--------------------------------------------------------------------------------


 

 

(g)                                 Should any one or more of the provisions of
this Note be determined illegal or unenforceable, all other provisions shall
nevertheless remain effective.

 

(h)                                 This Note may not be changed, modified,
amended, or terminated except in a writing signed by the Borrower and MacroPore
or holder thereof.

 

(i)                                     This Note shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
without reference to the principles of conflicts of laws thereof.

 

(j)                                     All references to “Dollars” or “$” shall
mean United States Dollars.

 

(k)                                  All notices or other communications
required or permitted to be given by the Maker or Holder shall be in writing and
shall be delivered personally or may be deposited with the United States Postal
Service, postage prepaid, return receipt requested, and addressed as follows:

 

If to the Borrower:

 

Ari Bisimis

 

 

Ölmühlweg 33

 

 

61462 Königstein

 

 

 

If to MacroPore:

 

MacroPore

 

 

6740 Top Gun Street

 

 

San Diego, California 92121

 

 

Attention:  President/Senior Vice President of Finance

 

8.                                       Arbitration.  Any disputes between
Borrower and MacroPore arising out of or relating to this Note shall be resolved
by an impartial arbitrator in an arbitration proceeding held in San Diego
County, California pursuant to the rules of the American Arbitration Association
then in effect.  Either party, at its option, may initiate binding arbitration
by delivering written notice to the other party; provided, that, if there are
multiple disputes, all outstanding disputes shall be resolved by a single
arbitration.  The parties shall attend and participate in, and shall be bound by
the results of, the arbitration proceeding.  The arbitrator shall be selected by
agreement between Borrower and MacroPore, but if they do not agree on the
selection of an arbitrator within 15 days after the date of the request for
arbitration, the arbitrator shall be selected pursuant to the rules of that
Association.  If for any reason the American Arbitration Association declines to
accept the arbitration proceedings, the parties shall use the procedures set
forth in the California Code of Civil Procedure Section 1280 et seq.  The award
rendered by the arbitrator shall be conclusive and binding upon Borrower and
MacroPore.  Each party shall pay its own expenses for the arbitration and the
fee and expenses of the arbitrator shall be shared equally.  Judgement upon the
award may be entered in any court having jurisdiction.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
set forth above.

 

 

Ari Bisimis,

 

an individual

 

 

 

By:

/s/ Ari Bisimis

 

 

Name:

Ari E. Bisimis

 

 

Title:

CFO

 

 

 

4

--------------------------------------------------------------------------------